Citation Nr: 0936781	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  04-12 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for bursitis of the left hip.  

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for bursitis of the right hip.  

3.  Entitlement to service connection for a left foot 
disorder, to include as secondary to service-connected right 
foot and bilateral hip disorders.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from 
February 1959 to May 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) from October 2002 and July 2003 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.  The Board, in a February 2007, 
reopened the claim for entitlement to service connection for 
a left foot disability, and remanded all claims for further 
evidentiary development.  All actions required by the remand 
have been accomplished, and the claims are ripe for appellate 
review.    

The Veteran appeared at a Travel Board Hearing before the 
undersigned in July 2006.  A transcript is associated with 
the claims file.  


FINDINGS OF FACT

1.  The Veteran's service-connected left hip disability is 
symptomatic, to include pain and tenderness, and productive 
of some functional impairment; however, it is not manifested 
by limitation of flexion of the hip to 30 degrees, limitation 
of extension, or limitation of abduction with motion lost 
beyond 10 degrees.  

2.  The Veteran's service-connected right hip disability is 
symptomatic, to include pain and tenderness, and productive 
of some functional impairment; however, it is no manifested 
by limitation of flexion of the hip to 30 degrees, limitation 
of extension, or limitation of abduction with motion lost 
beyond 10 degrees.  

3.  The competent medical evidence is in relative equipoise 
as to whether the Veteran's plantar fasciitis, left foot, 
began during or as the result of active service.   


CONCLUSIONS OF LAW

1.  Entitlement to an initial disability rating in excess of 
10 percent for bursitis of the left hip is not warranted.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§  3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5251-5253 (2008).

2.  Entitlement to an initial disability rating in excess of 
10 percent for bursitis of the right hip is not warranted.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§  3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5251-5253 (2008).

3.  Plantar fasciitis, left foot was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
enhanced VA's duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits, and redefined the obligations of VA with respect to 
the duty to assist the Veteran with a claim.  In the instant 
case, the Board finds that VA fulfilled its duties to the 
Veteran under the VCAA.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and, 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  While not required, it 
is noted that in this instance that VA requested the claimant 
to provide any evidence in his possession that pertains to 
the claim. 

In addition, the Court of Appeals for Veterans Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate 
notification of all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  This 
notice must also inform the Veteran on how VA determines that 
a disability rating and an effective date for the award of 
benefits will be assigned if the claim is granted.  Id.  

The Board notes at the outset that since service connection 
is granted for the Veteran's right foot disability on a 
direct incurrence basis (38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. 
§ 3.303), there is no need to discuss the duties to notify 
and assist with respect to this claim.  Regarding the other 
two issues on appeal, claims for higher initial ratings for 
the Veteran's right and left hip disabilities, the Board 
finds that the VCAA letters issued in September 2003, March 
2007 and August 2008 from the RO satisfy most of these 
mandates.  The Veteran did receive information as to what was 
required in order to receive a higher evaluation for his hip 
disabilities and he was informed about the information and 
evidence that VA will seek to provide and the information and 
evidence he is expected to provide.  A statement of the case 
(SOC) re-adjudicated the claims, curing any defect as to 
information which was not provided prior to initial 
unfavorable actions.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006). 

The Board is cognizant of Vazquez-Flores v. Peake, 22 Vet 
App. 137 (2008), which pertains to a greater degree of 
specificity with respect notice of the criteria necessary for 
an increased rating.  However, aside from the fact that this 
decision has been overruled in large part by a recent Supreme 
Court decision (Vazquez-Flores v. Shinseki,--- F.3d ----, 
2009 WL 2835434 (2009)), since the claim on appeal is a 
downstream issue from that of service connection, Vasquez 
notice was not required.  See VAOPGCPREC 8-2003 (Dec. 22, 
2003). 

Information was provided to how disability rating or 
effective date is established should the claim be granted 
(Dingess requirements).  While this was not done prior to the 
initial adjudication of the claims, as the decision 
represents a grant of service connection for a left foot 
disorder, as well as denials of the claims for increase for 
left and right hip conditions, any deficiency with regard to 
timing of the Dingess notice is moot.  See Dingess, supra.  

Regarding VA's duty to assist the Veteran in obtaining 
evidence needed to substantiate his claim, the Board finds 
that all necessary assistance has been provided in this case.  
The evidence includes service treatment records and post-
service pertinent medical records, including VA examination 
and clinical reports.  There is no indication of any 
additional relevant evidence that has not been obtained.  The 
Board notes that the Veteran was provided three thorough VA 
orthopedic examinations that are adequate for rating his 
right and left hip disabilities.  See 38 C.F.R. §§ 3.326, 
3.327 (2008).  There is no further duty to provide an 
examination.

It is noted that the claim for service connection for a left 
foot disorder has been granted.  This is a full grant of the 
benefit sought, and therefore, there is no need for 
discussion on satisfaction of VCAA requirements with respect 
to this claim.  

Legal Criteria - Increased Ratings/General

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

For claims for increased rating which arise out of an initial 
grant of service connection, the Board must consider the 
application of "staged" ratings for different periods from 
the filing of the claim forward, if the evidence suggests 
that such a rating would be appropriate.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the Government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible.  While a layperson 
is permitted to provide observations, lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment. 38 C.F.R. § 4.10 (2008).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2008). Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2008).

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."  

Legal Criteria-Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2008).  The provisions 
of 38 C.F.R. § 3.310 were amended, effective from October 10, 
2006; however, the new provisions require that service 
connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability 
and comparing it to current level of disability.  71 Fed. 
Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of 
the change was merely to implement the requirements of Allen 
v. Brown, 7 Vet. App. 439 (1995), the new provisions amount 
to substantive changes to the manner in which 38 C.F.R. § 
3.310 has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made and the 
Veteran's claim was filed prior to the effective date of the 
revised regulation.

Analysis-Bilateral Hips

The Veteran was granted service connection for right and left 
hip bursitis in an October 2002 rating decision, with 10 
percent evaluations being assigned for each hip from the date 
of receipt of the claim in May 2001.  The Veteran posited 
disagreement with the initial ratings assigned, and maintains 
that his condition is more severe than what is contemplated 
by the 10 percent ratings.  

There are three VA examinations of record which address the 
severity of the Veteran's right and left hip conditions.  The 
earliest of these occurred in January 2002, and the Veteran 
at that time complained of an altered gait due to his 
bilateral foot disability, which caused pain in his hips.  He 
specifically denied any crepitus, stiffness, or loss of 
motion in the hips.  Pain was the chief complaint, and it was 
noticed mostly during weight-bearing activities.  The Veteran 
was not, at that time, taking anti-inflammatory medications; 
however, he did require a cane and use of shoe orthotics to 
help alleviate pain in the hips.  Range of motion findings 
were as follows: flexion to 110 degrees bilaterally, 40 
degrees external rotation bilaterally, 20 degrees internal 
rotation bilaterally, 45 degrees of abduction bilaterally, 
and 15 degrees of adduction bilaterally.  Palpation over the 
trochanteric bursa was "exquisitely painful bilaterally," 
and there was no hip flexion contracture.  The diagnosis was 
recorded as bilateral trochanteric bursitis.  

Following the Board's February 2007 remand order, additional 
development was accomplished to determine the current level 
of severity of the Veteran's right and left hip disabilities.  
In compliance with Board instructions, two examinations were 
afforded which each addressed the severity of the hip 
conditions.  The first of these occurred in July 2007, which 
revealed considerable tenderness over the trochanteric area 
in the right hip, with moderate tenderness in the left hip.  
For the right hip, flexion was to 120 degrees (with noted 
pain), extension was to 30 degrees (with noted pain), 
abduction was 45 degrees (with noted pain), and adduction was 
20 degrees (with noted pain).  Regarding the DeLuca factors, 
it was noted that painful motion is at 20 degrees, although 
it wasn't specified as to what plane this painful motion 
applied.  As explained below, the ranges of motion overall 
found in three examination reports do not specify limitation 
of flexion, extension or limitation of abduction that 
supports a higher rating; flexion and extension are in fact 
far greater than the criteria for a 20 percent rating.  Pain, 
weakness, lack of endurance, and lack of coordination were 
not cited by the July 2007 examiner as causing additional 
limitation of motion.  The clinician specifically noted that 
any additional functional impairment due to the DeLuca 
factors could not be resolved without resorting to 
speculation.  See DeLuca, supra.  

Left hip findings were the same as the right regarding 
flexion, extension, abduction, and adduction, with the same 
noted pain on the extremes of motion.  Painful motion was to 
20 degrees but there was otherwise no limited motion.  There 
was no incoordination, lack of endurance, fatigue, or 
weakness, and any additional functional impairment caused by 
painful motion could not be resolved without resort to 
speculation.  See DeLuca, supra.  

A second post-remand VA examination was afforded in April 
2009, and range of motion findings were as follows: bilateral 
flexion to 90 degrees, with pain at 90 degrees, bilateral 
extension to 5 degrees, with pain at 5 degrees, bilateral 
internal rotation to 5 degrees, with pain at 5 degrees, 
bilateral external rotation to 20 degrees, with pain at 20 
degrees, bilateral abduction to 25 degrees, with pain at 25 
degrees, and bilateral adduction to 15 degrees, with pain at 
15 degrees.  There was tenderness over the trochanter 
bilaterally, with no motor, sensory, or strength deficiencies 
noted.  Again, bilateral trochanteric bursitis was diagnosed.  
It was also again noted that the Veteran used a cane and shoe 
orthotics, and he had been prescribed narcotics to help with 
pain management.  

The Veteran has not displayed ankylosis or arthritis in his 
hips, nor has an impairment in the femur or flail joint been 
assessed.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5250, 5254, 5255.  As such, he is properly rated under the 
diagnostic criteria relating to limitation of motion of the 
hips.  These Diagnostic Codes are 5251, 5252, and 5253.  

Code 5251 allows for a maximum 10 percent schedular rating 
for extension limited to 5 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5251.  As the Veteran is already in receipt 
of a 10 percent rating for each hip, the code is not 
applicable in his claim for an increase.  The only way that 
the Veteran could get a higher evaluation under Code 5253 
would be if limitation of abduction is beyond 10 degrees, 
which would entitle a 20 percent evaluation for each affected 
hip.  See 38 C.F.R. § 4.71a, Diagnostic Code 5253.  As this 
is not demonstrated by the range of motion findings in the 
record, such a rating is not warranted.  

Under Code 5252, a 20 percent evaluation is warranted if 
flexion is limited to 30 degrees.  The Veteran has 
demonstrated that his most severe flexion limitation, to 
include where pain is first realized, is 90 degrees 
bilaterally.  Thus, the Veteran cannot receive a higher 
schedular evaluation under this rating provision.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5252.  Additionally, the 
Board notes that weakness, fatigue, and incoordination have 
not been found, and while painful motion has been noted, the 
affect such pain has on the range of motion of the hips could 
not be assessed without resort to speculation.  The Board is 
unable to find that there is additional limitation of motion 
of either hip due to pain or other symptoms to a degree that 
would support a rating in excess of 10 percent.  As such, the 
Board must conclude that the pain in the hips is fully 
contemplated by the current 10 percent evaluations, as that 
is the chief manifestation of the hip bursitis and the main 
reason for the onset of limitation of motion.  A higher 
rating is not warranted for additional functional impairment 
at this time.  See DeLuca, supra.  

The Veteran is able to complete his activities of daily 
living, and is a retired machinist.  He is 72 years old, and 
is voluntarily retired from employment.  The evidence does 
not show that either hip disability causes marked 
interference with employment, and there is no evidence of 
frequent hospitalization due to bursitis of either hip.  As 
such, the Board will not remand the case for a referral to 
the Director of VA's Compensation and Pension Service for 
consideration of an extraschedular rating.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Veteran has not met the requirements for a higher 
evaluation under any schedular or extraschedular criteria, 
and his claims must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
Veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue. That doctrine, however, is not applicable regarding 
the claims for an increase because the preponderance of the 
evidence is against the Veteran's claims. 38 U.S.C.A. § 
5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

Analysis-Service Connection, Left Foot

The Veteran contends that he developed a left foot disability 
as a result of his military service, or alternatively, that 
his left foot condition was caused or aggravated beyond the 
course of the disease process by his service-connected right 
foot and/or bilateral hip disorders.  

Regarding a current diagnosis, the Board notes that a July 
2007 VA examination noted that no calluses were present; 
however, the plantar fascia was tight and painful.  There was 
tenderness noted over the third and fourth metatarsal heads; 
but, no skin changes were present.  Following this 
assessment, an April 2009 VA examination assessed plantar 
fasciitis in the left foot. 

Service treatment records do indicate consultations for left 
foot complaints.  Specifically, unspecified "foot trouble" 
was noted in August 1959, treated with limitation of 
activities and arch supports which proved ineffective at a 
subsequent consultation.  In September 1959, pain and 
swelling were additionally noted in both ankles (not either 
foot), which eventually became asymptomatic.  Lastly, in 
January 1964, plantar callosity was noted in the left foot.  

In reopening the claim for service connection, the Board 
ordered a new, comprehensive VA orthopedic examination to 
determine if any current disability of the left foot began 
during service or was causally linked to any incident of 
service (i.e., trauma), or alternatively, caused or 
aggravated by service-connected bilateral hip and right foot 
disabilities.  38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.159(c 
)(4), 3.310;  McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).  In response to the Board's remand, two VA 
examinations were afforded in July 2007 and April 2009, which 
addressed the primary and secondary service connection 
questions at hand.  The report from the earliest of these 
examinations included an opinion that it is "more likely 
than not that the Veteran's left foot condition is an 
extension of the left foot disorder treated on January 27, 
1964."  Additionally, after giving an extensive orthopedic 
examination, the examiner also concluded that "it is more 
likely than not that [the left foot condition] is aggravated 
by the severity of the right foot condition."  

The April 2009 opinion was, however, against a finding of a 
nexus on either a direct or secondary basis.  This opinion 
states that "typically plantar fasciitis does not occur as a 
result of injury."  Moreover, the examiner concluded that 
the current left foot disability was less likely than not 
related to the service-connected right foot and/or bilateral 
hip conditions, and that the cause of the disability was the 
natural progression of having a plantar heel spur.  The 
examiner went on to state that he had reviewed the pertinent 
service treatment record which addressed plantar callosities, 
and in his opinion, the current condition was less likely 
caused by this in-service manifestation.  

Essentially, there are two competent medical opinions of 
record which have reached different conclusions regarding the 
contended causal relationships.  The July 2007 opinion 
addressed all of the questions asked by the Board in its 
remand order, and it can only be assumed that an additional 
examination was requested by the RO as the 2007 opinion did 
not specifically state that the claims file was reviewed.  
Upon inspection of the narrative summary of the examiner, it 
is quite apparent in his reference to service treatment 
records, that the July 2007 examiner did, in fact, base his 
conclusions on a review of the claims file as well as his 
objective examination.  The Board finds that the conclusions 
reached in this examination are of equal probative value to 
those reached in the April 2009 opinion, which does 
specifically address reading the relevant findings in the 
service records.  The 2007 opinion noted that callosities 
were not currently present, and that plantar fasciitis was 
the chief disability in the foot.  It was that examiner's 
opinion that the disorder was aggravated by the right foot 
condition, as well as his opinion that the disorder began in 
service (specifically, with the January 1964 in-service 
episode).  The 2009 opinion is also supported by a rationale 
and a review of the claims file.  

Under these circumstances, the Board must conclude that the 
relevant evidence of record is in relative equipoise 
regarding whether the Veteran's left foot disability is 
causally linked to service.  With application of the doctrine 
of reasonable doubt, service connection for plantar fasciitis 
in the left foot on a direct incurrence basis is warranted.  
38 U.S.C.A. § 1110, 1131, 5107(b); 38 C.F.R. § 3.303.  See 
also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) 
regarding the doctrine of reasonable doubt.  In view of this 
decision, the secondary service connection aspect of the 
claim is moot.  











ORDER

Entitlement to an initial disability evaluation in excess of 
10 percent for bursitis of the left hip is denied.  

Entitlement to an initial disability evaluation in excess of 
10 percent for bursitis of the right hip is denied.  

Entitlement to service connection for plantar fasciitis in 
the left foot is granted.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


